Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Election/Restrictions
Claims 1, 8-9 and 12-14 are allowed. The restriction requirement as set forth in the Office action mailed on 8/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 8 and 13 is reconsidered and claims 8 and 13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
 Claims 2-7, 10-11 and 15-16 are canceled.
1. (Currently Amended) An expansion card comprising:
a printed circuit board formed on a substrate having an edge; and
an interface formed on the substrate, the interface including:
a plurality of signal pins connected to the printed circuit board to communicate one or more signals to and from the printed circuit board; and
a plurality of ground pins connected to the printed circuit board to provide a ground for the printed circuit board,
wherein each signal pin of the plurality of signal pins extends and is in direct contact with the edge of the substrate
wherein the plurality of ground pins extends up to half the length of the plurality of signal pins, and
wherein the plurality of signal pins is configured to communicate a high-frequency signal having a frequency of 4 to 10 gigahertz.
2-7. (Canceled) 
8. (Rejoined) The expansion card of claim 1, wherein proximal ends of the plurality of signal pins and the plurality of ground pins are aligned.
9. (Previously Presented) The expansion card of claim 1, wherein proximal ends of the plurality of signal pins and the plurality of ground pins are offset.

11. (Canceled)
12. (Previously Presented) The expansion card of claim 1, wherein distal ends of the plurality of ground pins are aligned.
13. (Rejoined) The expansion card of claim 1, wherein distal ends of the plurality of ground pins are offset.
14. (Previously Presented) The expansion card of claim 1, wherein the plurality of ground pins extends parallel to the plurality of signal pins.
15. (Canceled)
16. (Canceled)

Allowable Subject Matter
Claim 1, 8-9 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art reference Zhao does not disclose wherein each signal pin of the plurality of signal pins extends to and is in direct contact with the edge of the substrate, wherein the plurality of ground pins extends up to half the length of the plurality of signal pins, and wherein the plurality of signal pins is configured to communicate a high-frequency signal having a frequency of 4 to 10 gigahertz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847